Cite as 2014 Ark. 543

                 SUPREME COURT OF ARKANSAS
                                        No.   CV-13-919

JOHN K. KELLY                                      Opinion Delivered   December 22, 2014
                                APPELLANT
                                                   APPEAL FROM THE PULASKI
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. 60DR-06-100]

CHRISTIAN SNOWDEN KELLY                            HONORABLE MACKIE M. PIERCE,
                    APPELLEE                       JUDGE

                                                   AFFIRMED ON DIRECT APPEAL;
                                                   CROSS-APPEAL MOOT.


                           PAUL E. DANIELSON, Associate Justice


       Appellant John (“John”) Kelly appeals from the final order and decree of divorce from

appellee Christian Snowden Kelly (“Christy”) that was entered by the Pulaski County Circuit

Court. John had appealed from a prior order of that court, and we reversed and remanded

the matter. See Kelly v. Kelly, 2011 Ark. 259, 381 S.W.3d 817 (Kelly I). In the instant appeal,

John raises four assertions of error by the circuit court: (1) that it erred in denying his motion

to strike or bar evidence relating to the unequal distribution of certain stock; (2) that it erred

in failing to equitably distribute the stock; (3) that it lacked jurisdiction to examine or alter

the circuit court’s prior ruling on the deficiency from the sale of the marital home; and (4)

that it abused its discretion in granting Christy’s motion for leave to deposit alimony owed

to him into the registry of the court. Christy’s father, David Snowden, Sr. (“Mr. Snowden”)

cross-appeals from the circuit court’s order, which denied his motion to intervene in the
                                      Cite as 2014 Ark. 543

matter, but only if this court fails to affirm the court’s order on direct appeal. We affirm the

circuit court’s order on direct appeal and find the cross-appeal moot.

          In the prior appeal, John had argued that the circuit court had erred in finding that

certain stock from Tarco Roofing Materials, Inc. (“TRM stock”) was nonmarital property

and in finding him liable for half of the deficiency that resulted from the sale of the marital

home. See Kelly I, 2011 Ark. 259, 381 S.W.3d 817. We agreed that the stock was marital

property and reversed and remanded the circuit court’s order. See id. We further declined

to address John’s argument relating to the marital-home deficiency in light of our reversal and

remand “for further proceedings relating to the division of property.” Id. at 9, 381 S.W.3d

at 824.

          On remand to the circuit court, a flurry of motions was filed by both John and Christy.

In addition, Christy’s father sought to intervene in the litigation “to pursue an action for

rescission of the [TRM] stock he intended to gift to [Christy].” A hearing was held on the

motions pending, and on June 19, 2013, the circuit court’s final order and decree of divorce

was filed. In its order, the circuit court found that Christy was entitled to an award of all the

TRM stock “as an unequal distribution pursuant to Ark. Code Ann. § 9-12-315(a)(1).” It

further found that neither Christy nor John was entitled to employ self-help measures in

solving their difficulties relating to alimony owed by Christy to John and the one-half

deficiency resulting from the sale of the marital home owed by John to Christy. To that end,

the circuit court ordered both Christy and John to pay any sums owed the other within thirty

days. In addition, the circuit court denied Mr. Snowden’s intervention motion. John then


                                                 2
                                      Cite as 2014 Ark. 543

filed a motion for reconsideration, which was deemed denied. John and Mr. Snowden now

appeal.

                                         I. Law of the Case

          For his first point on appeal, John argues that the circuit court erred in denying his

motion to preclude any argument by Christy for an unequal distribution of the TRM stock.

He contends that the doctrine of law of the case barred her from making such an argument,

because she did not advance that argument until remand. He further maintains that, in order

to argue for an unequal division at this time, Christy was required to advance the argument

as an alternative one prior to this court’s remand. Christy responds that because the circuit

court’s original ruling that the TRM stock was nonmarital was in her favor, she had no basis

for arguing at that time for an unequal distribution of marital property. She contends that it

was only after remand that the circuit court was faced with distributing the stock as marital

property; therefore, it was at that time, she claims, that she was entitled to present her

unequal-distribution argument.

          Christy is correct. The doctrine of law of the case prohibits a court from reconsidering

issues of law and fact that have already been decided in a prior appeal. See Clinical Study Ctrs.,

Inc. v. Boellner, 2012 Ark. 266, 411 S.W.3d 695. The doctrine provides that a decision of an

appellate court establishes the law of the case for the trial upon remand and for the appellate

court itself upon subsequent review. See id. The doctrine serves to effectuate efficiency and

finality in the judicial process, and its purpose is to maintain consistency and avoid

reconsideration of matters once decided during the course of a single, continuing lawsuit. See


                                                 3
                                     Cite as 2014 Ark. 543

id. The law-of-the-case doctrine specifically provides that in a second appeal, the decision of

the first appeal is conclusive of every question of law or fact decided in the former appeal and

also of those questions that might have been, but were not, presented. See id.

       John contends that, despite the circuit court’s ruling in Christy’s favor on the nature

of the stock, she was required to assert before the circuit court, and on appeal in Kelly I, her

position that, if marital, an unequal distribution should be made. However, we have

previously rejected such a notion.

       In Landers v. Jameson, 355 Ark. 163, 132 S.W.3d 741 (2003), this court observed:

       It is true that this court has said time and again that all issues raised or that could have
       been raised in a first appeal cannot be raised in a second appeal. But this court has
       never extended the doctrine [of law of the case] to require a prevailing party at the trial
       level to also obtain a ruling on a constitutional issue that may be an alternative reason
       to decide the matter in that party’s favor. Nor has this court required that same
       prevailing party to cross appeal as an appellee on that same non-essential constitutional
       ground, if and when the matter is appealed to an appellate court.
355 Ark. at 173, 132 S.W.3d at 748. See also N.D. v. State, 2012 Ark. 265, 411 S.W.3d 205

(citing Landers). Prior to the remand, Christy had argued that the TRM stock was nonmarital

property, and the circuit court agreed. See Kelly I, 2011 Ark. 259, 381 S.W.3d 817. Christy

therefore would be considered the prevailing party before the circuit court on the stock issue;

indeed, John appealed the circuit court’s ruling on the matter in Kelly I.

       Pursuant to Landers, Christy, as the prevailing party on the issue of the TRM stock,

was not required to assert alternatively to the circuit court or this court that were the stock

marital, an unequal distribution should be made. We therefore hold that Christy was not




                                                4
                                     Cite as 2014 Ark. 543

barred by the law-of-the-case doctrine from seeking an unequal distribution after our holding

in Kelly I that the stock was marital property.

                                   II. Inequitable Distribution

       John next asserts that the circuit court erred in failing to equitably distribute the stock.

He contends that if the circuit court was going to consider an unequal distribution, it was

obliged to receive current testimony and evidence on factors such as the financial status of the

parties, the current fair-market value of the stock, and the amount of income Christy had

received from the stock during the course of the divorce. He further avers that the circuit

court erred in its unequal distribution of the stock because it made no findings on which it

based its decision. Christy responds that there was a fully developed record in the matter that

contained ample evidence to allow the circuit court to conduct a full inquiry into the factors

required to be considered when making an unequal division and to support the circuit court’s

decision.

       We review division-of-marital-property cases de novo; even though we do so, we will

not reverse the circuit court’s findings of fact unless they are clearly erroneous, or against the

preponderance of the evidence. See Hernandez v. Hernandez, 371 Ark. 323, 265 S.W.3d 746

(2007). The division of property itself is also reviewed, and the same standard applies. See

id. A finding is clearly erroneous when the reviewing court, on the entire evidence, is left

with the definite and firm conviction that a mistake has been made. See id. In order to

demonstrate that the circuit court’s ruling was erroneous, the appellant must show that the




                                                5
                                      Cite as 2014 Ark. 543

circuit court abused its discretion by making a decision that was arbitrary or groundless. See

id.

       We turn first to John’s argument that the circuit court’s unequal distribution of the

stocks was erroneous because the circuit court failed to hear current testimony and evidence.

Our review of the record reflects that this argument was not raised to the circuit court until

John’s motion for reconsideration. Moreover, it is inconsistent with his position taken prior

to the circuit court’s ruling now on appeal.

       Subsequent to this court’s decision in Kelly I and the assignment of the case to another

circuit court after the recusal of the original trial judge, John did, in fact, ask the court to “set

a pretrial conference in this case where you could get up to speed on the case; perhaps rule

on some of the pending motions and set this matter for a final hearing.”1 That said, about one

and one-half months later, John stated the following in his reply to Christy’s response to his

motion to bar her from seeking an unequal distribution of the TRM stock:

              Likewise, the Mandate in this case did not direct the trial court to hold a
       hearing and receive new evidence on unequal distribution of property. . . .

              During the original hearing of this matter, testimony was offered by the parties
       concerning the value of the TRM stock. Excerpts from the trial transcript and exhibits
       (attached as Exhibits A through E) constitutes the extent of the evidence as to the
       value of the stock—which was $7,451,836.00. If this Court decides that it is consistent
       with the Mandate [in Kelly I] to engage in unequal distribution and to award Christy
       100% of the TRM stock, then John should be given a judgment for half of the stock
       value determined by the trial evidence along with half of the TRM distributions to
       Christy since the divorce was filed. See, ACA § 9-12-315(a)(4) and ACA § 9-12-


       1
       We simply cannot construe John’s statement as a request to take or present new
testimony or evidence.


                                                 6
                                     Cite as 2014 Ark. 543

       315(a)(1)(A). If this Court decides that it is inconsistent with the Mandate to engage
       in unequal distribution, then John should be awarded half the stock and half the
       distributions to Christy since the divorce was filed.

       This court has stated that an issue must be presented to the circuit court at the earliest

opportunity in order to preserve it for appeal. See, e.g., LaFont v. Mooney Mixon, 2010 Ark.
450, 374 S.W.3d 668. Stated another way, a party may not wait until the outcome of a case

to bring an error to the circuit court’s attention. See id. Here, John not only waited until

after the outcome of the case to demand a hearing, he also specifically claimed that one was

not even necessary; that is, until after the circuit court’s decision. We therefore decline to

address the merits of his argument. See, e.g., Switzer v. Shelter Mut. Ins. Co., 362 Ark. 419,

208 S.W.3d 792 (2005).

       John next takes issue with what he terms the circuit court’s failure to “give a valid basis

and reason” for the unequal distribution of the TRM stock. At the time a divorce decree is

entered, all marital property is to be distributed one-half to each party, unless the court finds

such a division to be inequitable. See Ark. Code Ann. § 9-12-315(a)(1)(A) (Repl. 2009). In

that event, the court is to make some other division that the court deems equitable, taking

into consideration several factors: the length of the marriage; age, health, and station in life

of the parties; occupation of the parties; amount and sources of income; vocational skills;

employability; estate, liabilities, and needs of each party and opportunity of each for further

acquisition of capital assets and income; contribution of each party in acquisition, preservation,

or appreciation of marital property, including services as a homemaker; and the federal income

tax consequences of the court’s division of property. See id. When property is divided


                                                7
                                     Cite as 2014 Ark. 543

pursuant to the foregoing considerations, the circuit court must state its basis and reasons for

not dividing the marital property equally between the parties, and the basis and reasons should

be recited in the circuit court’s order. See Ark. Code Ann. § 9-12-315(a)(1)(B).

       Here, the circuit court specifically stated that Christy was entitled to an award of “all

of the TRM stock as an unequal distribution” under the division-of-property statute and that

the award was “equitable and warranted under the facts of this case, as well as the distribution

made to . . . John . . . of other marital property and the awarding of alimony.” We cannot

say that the circuit court’s explanation is inadequate or insufficient. While the circuit court

must consider the factors set forth in the statute and state its reasons for dividing property

unequally, it is not required to list each factor in its order or to weigh all the factors equally.

See, e.g., Hernandez, 371 Ark. 323, 265 S.W.3d 746; Bamburg v. Bamburg, 2011 Ark. App. 546,

386 S.W.3d 31. Furthermore, the specific enumeration of the factors within the statute does

not preclude a circuit court from considering other relevant factors, where exclusion of other

factors would lead to absurd results or deny the intent of the legislature to allow for the

equitable division of property. See Brown v. Brown, 373 Ark. 333, 284 S.W.3d 17 (2008).

The statute requires the circuit court to explain its reasons for not dividing the marital

property equally, and the circuit court did just that.

       We are further unable to say that the circuit court erred in its distribution of the TRM

stock to Christy. This court has consistently interpreted section 9-12-315(a) to grant the

circuit court broad powers in distributing both nonmarital and marital property to achieve an

equitable division. See Farrell v. Farrell, 365 Ark. 465, 231 S.W.3d 619 (2006). Our


                                                8
                                    Cite as 2014 Ark. 543

property-division statute does not compel mathematical precision in the distribution of

property; its overriding purpose is to enable the court to make a division that is fair and

equitable under the circumstances. See Jones v. Jones, 2014 Ark. 96, 432 S.W.3d 36; Box v.

Box, 312 Ark. 550, 851 S.W.2d 437 (1993).

       As already set forth, the circuit court premised its distribution of the TRM stock to

Christy on the prior distribution of marital property and award of alimony to John, which

included a lake house “as an unequal distribution”; a 1999 Tahoe “as an unequal division of

property,” in addition to his respective vehicle; several bank and investment accounts, two

of which were part of an unequal division to give John “a significant sum to fund any

expenses or retirement plans”; and alimony in the amount of $5,000 per month for ten years,

“[d]ue to the disproportionate earnings and earning potential between the parties and the

testimony that the parties’ very comfortable lifestyle was attributable to [Christy]’s income.”

As evidenced quite clearly by the circuit court’s orders, John previously received himself an

unequal division of the parties’ real and personal property to “allow him to fund a ‘realistic’

retirement plan and provide for his anticipated expenses.”

       The property-division statute simply requires that marital property be distributed

equitably. See Jones, 2014 Ark. 96, 432 S.W.3d 36. That the circuit court on remand found

it appropriate to award the TRM stock to Christy as an unequal distribution following the

previous unequal award in John’s favor fails to leave this court with a definite and firm

conviction that a mistake was made; nor has John demonstrated error by showing that the

circuit court’s decision was arbitrary or groundless. As we have previously explained, we will


                                              9
                                     Cite as 2014 Ark. 543

not substitute our judgment on appeal as to the exact interest each party should have, but will

decide only whether the order is clearly wrong. See Pinkston v. Pinkston, 278 Ark. 233, 644
S.W.2d 930 (1983). Any exception to the rule of equal distribution will always depend on

the specific facts as reflected by the circuit court’s findings and conclusions. See Gentry v.

Gentry, 282 Ark. 413, 668 S.W.2d 947 (1984). Given our standard of review, we must affirm

the circuit court’s award of the TRM stock to Christy as an unequal division of property.

                                  III. Marital-Home Deficiency

       John next contends that, because this court did not address his contention in Kelly I

relating to the circuit court’s equal division of the deficiency following the sale of the marital

home, the debt-on-the-marital-home issue “was placed in appellate limbo” and was not part

of this court’s mandate in Kelly I. He urges that our remand was limited solely to the stock

issue and, thus, the circuit court had no jurisdiction to order him to pay his portion of the

marital-home deficiency within thirty days. John further claims that even if the circuit court

had the jurisdiction to do so, the circuit court should have taken into consideration John’s

ability to pay the amount claimed due.

       John’s assertion that the marital-home deficiency was left in appellate limbo is, quite

simply put, mistaken. The division of property necessarily entails consideration of both the

assets and the debts, as was explained in our citations to authority in the original appeal. See

Kelly I, 2011 Ark. 259, 381 S.W.3d 817 (citing Hackett v. Hackett, 278 Ark. 82, 643 S.W.2d
560 (1982); Gilliam v. Gilliam, 2010 Ark. App. 137, 374 S.W.3d 108; Boxley v. Boxley, 77
Ark. App. 136, 73 S.W.3d 19 (2002)). Here, the circuit court did not reapportion the liability


                                               10
                                     Cite as 2014 Ark. 543

of the parties relating to the deficiency, but its order did direct that both John and Christy had

“thirty (30) days to pay any sums owed the other party for alimony or in satisfaction of any

deficiency.” Because the circuit court was required to reexamine the division of property

pursuant to this court’s mandate, it was entitled to also consider the division of debts,

including the deficiency of the marital home. While John further claims that the circuit court

should have considered his ability to pay any amount due before directing the payment

thereof, he cites to no authority for his proposition. That is sufficient reason not to address

his ability-to-pay claim. See, e.g., Ginsburg v. Ginsburg, 359 Ark. 226, 195 S.W.3d 898 (2004).

We hold that our mandate in Kelly I did not preclude the circuit court from addressing the

deficiency on the marital home; therefore, we find no merit to John’s argument relating to

the deficiency.

                                      IV. Court’s Registry

       For his final point on appeal, John urges that the circuit court abused its discretion in

permitting Christy to deposit alimony payments she owed him into the court’s registry. The

thrust of his argument appears to be that permitting her to do so was somehow unfair because

she had previously sought a setoff of amounts she claimed were due from him to her, and her

request was denied.

       The record before us reveals that following the filing of the circuit court’s order on

June 19, 2013, Christy filed a motion for leave to deposit funds into the registry of the court.

In her motion, Christy admitted that she owed accrued alimony to John and stated her desire

to tender the amount owed—$245,000—immediately into the registry of the court. She


                                               11
                                    Cite as 2014 Ark. 543

further sought permission to submit monthly payments for remaining alimony payments due

and stated her intention to petition the court “to reduce any remaining unpaid balance on the

deficiency owed by John to her from the sale of the marital home to a judgment, and order

a set off from this amount against the funds she has deposited [in]to the registry of the court.”

Over John’s objections, the circuit court entered an order granting Christy’s motion to

deposit funds and ordered the clerk to accept and hold any funds deposited until further order

of the court. While John takes issue with the circuit court’s order permitting Christy to do

so, he has yet again failed to cite this court to any convincing authority in support of his

proposition that the circuit court erred. The failure to cite authority is sufficient reason to

affirm the circuit court’s ruling on this point. See Nielsen v. Berger-Nielsen, 347 Ark. 996, 69
S.W.3d 414 (2002).

       For the foregoing reasons, we affirm the circuit court.            Because we do so,

Mr. Snowden’s conditional cross-appeal is rendered moot.

       Affirmed on direct appeal; cross-appeal moot.

       HART, J., and Special Justices AMY GRIMES and JODI L. STROTHER dissent.

       BAKER and HOOFMAN, JJ., not participating.

       JOSEPHINE LINKER HART, Justice, dissenting. In a prior opinion, Kelly v. Kelly,

2011 Ark. 259, 381 S.W.3d 817, (Kelly I) handed down on June 16, 2011, this court reversed

and remanded the circuit court’s finding that stock in a closely held corporation, Tarco

Roofing Materials (TRM), was not marital property. All of the other marital property had

been divided and alimony had been awarded. Only the status of the TRM stock was


                                               12
                                     Cite as 2014 Ark. 543

appealed. Accordingly, those awards were law of the case and not subject to being revisited

by the circuit court. Clemmons v. Office of Child Support Enforcement, 345 Ark. 330, 47 S.W.3d
227 (2001). The doctrine prevents an issue already decided from being raised in a subsequent

appeal unless the evidence materially varies between the two appeals. Id. The law-of-the-

case doctrine extends to issues that could have been appealed and were not. SEECO, Inc. v.

Hales, 334 Ark. 307, 973 S.W.2d 818 (1998).

       Upon remand, without holding an evidentiary hearing, the circuit court simply made

what it called an “equitable,” uneven distribution, asserting that “the Court does not find that

any drastic step is necessary or equitable in light of the record before this Court as with any

division of marital property, it is inherent in the Court’s equitable powers that the division

of marital property in whole or in part in fact may be unequal.” The circuit court’s ruling is

wrong.

       First, the circuit court has no “inherent” power to make an unequal distribution of

marital property. The distribution of marital property is governed by statute, Arkansas Code

Annotated section 9-12-315, appropriately titled, “Property distribution.” It states in

pertinent part:

       (a) At the time a divorce decree is entered:

       (1)(A) All marital property shall be distributed one-half ( ½ ) to each party unless the
       court finds such a division to be inequitable. In that event the court shall make some
       other division that the court deems equitable taking into consideration:

       (i) The length of the marriage;

       (ii) Age, health, and station in life of the parties;


                                                13
                                    Cite as 2014 Ark. 543


       (iii) Occupation of the parties;

       (iv) Amount and sources of income;

       (v) Vocational skills;

       (vi) Employability;

       (vii) Estate, liabilities, and needs of each party and opportunity of each for further
       acquisition of capital assets and income;

       (viii) Contribution of each party in acquisition, preservation, or appreciation of marital
       property, including services as a homemaker; and

       (ix) The federal income tax consequences of the court’s division of property.

       (B) When property is divided pursuant to the foregoing considerations the court must
       state its basis and reasons for not dividing the marital property equally between the
       parties, and the basis and reasons should be recited in the order entered in the matter;

       (2) All other property shall be returned to the party who owned it prior to the
       marriage unless the court shall make some other division that the court deems
       equitable taking into consideration those factors enumerated in subdivision (a)(1) of
       this section, in which event the court must state in writing its basis and reasons for not
       returning the property to the party who owned it at the time of the marriage.

Section 9-12-315(a)(1)(A) specifies that marital property shall be equally divided unless,

guided by considerations enumerated in the statute, equity requires an unequal distribution.

The statute also requires that if the circuit court makes an unequal distribution, the court is

to specify its reasons in its written order. The circuit court did not make the required findings

to support an unequal distribution of marital property, and almost certainly, if it had followed

the statute, it could not justify such an unequal distribution.




                                               14
                                     Cite as 2014 Ark. 543

       A review of this matter demands an analysis of the fully developed record before us

with regard to the statutory factors.

(i) The length of the marriage: The parties married in 1982, so at the time the divorce was

entered, they had been married 26 years, a marriage of long duration.

(ii) Age, health, and station in life of the parties: Both parties were middle-aged; Christian

takes an antidepressant, but otherwise reports her health as excellent.

(iii) Occupation of the parties: John works as an investment advisor, a good white-collar job

where his income hovers around $100,000 per year. Christian dabbles in interior decorating,

but does earn an income in her part-time pursuit. Apparently, she has the ability to earn

substantially more.

(iv) Amount and sources of income: John has the above-referenced wages, while Christian

receives distributions from stock in the amount of $16,000 per month as well as family largess,

like her current residence, a $1 million home that was provided by her father.

(v) Vocational skills: John is a certified investment counselor; Christian has a degree in data

processing and experience as an interior decorator.

(vi) Employability: Both John and Christian are employed.

(vii) Estate, liabilities, and needs of each party and opportunity of each for further acquisition

of capital assets and income: Christian benefitted and will continue to benefit from family

money. John is not similarly situated.

(viii) Contribution of each party in acquisition, preservation, or appreciation of marital

property, including services as a homemaker: During the marriage John paid the living


                                               15
                                     Cite as 2014 Ark. 543

expenses and Christian paid for the life-style enhancement. In Kelly I, this court found that

the TRM stock was marital property acquired during the marriage.2 It is law of the case that

acquisition of the stock depended on the satisfaction of a marital obligation to pay for it.

(ix) The federal income tax consequences of the court’s division of property: There does not

appear to be any tax consequences in an equal division of the TRM stock.



        2
        The explanation in Kelly I is as follows:
       Here, it is undisputed that Christy acquired her shares in TRM during the marriage,
       and the record reveals that Christy acquired the TRM stock after her father decided,
       for business reasons, to establish another business entity in the northeast. The stock for
       the new company was issued solely in the names of Christy and her brother, David,
       Jr., and the TRM books reflected a shareholder receivable from Christy for $22,500
       and $27,500 for David, Jr. We have explained that a property’s status “does not
       depend upon when the property is received, but rather depends upon when the right
       of the property is acquired.” Thus, to the extent that either spouse acquires an
       enforceable right during the marriage, they acquire marital property.
               The record before us makes clear that Christy acquired an enforceable right
       when she acquired her shares of TRM stock during her marriage; therefore, the stock
       is marital property unless it falls within one of the exceptions set forth in section 9-12-
       315(b). Christy claims that the stock does fall within one of the statutory exceptions.
       Specifically, she asserts that the circuit court correctly found that her father gifted her
       a business opportunity, rendering her stock in that business nonmarital property.
       However, this court has not previously recognized the gift of a business opportunity,
       nor will we do so now.
              Neither do we consider the stock a gift. A gift is a voluntary transfer of property,
      without valuable consideration, to another. In the instant case, it is not disputed that
      a note receivable for Christy’s shares was on the TRM books. While Christy also
      contends that the payment of that note with nonmarital funds rendered the stock
      nonmarital under section 9-12-315(b)(2) and (7), her contention is without merit.
      Christy’s stock was not acquired in exchange for nonmarital property or income;
      instead, at the time it was acquired, it was exchanged for a note receivable. Because we
      conclude that the circuit court clearly erred in finding that the TRM stock was
      nonmarital property, we must reverse the circuit court’s order and remand.
2011 Ark. 259, at 7–8, 381 S.W.3d at 823–24 (internal citations omitted).



                                                16
                                    Cite as 2014 Ark. 543

       The only factor that appears to weigh in favor of an unequal division of the TRM

stock in Christian’s favor is the fact that Christian satisfied the $22,500 indebtedness on the

stock out of nonmarital funds. However, even here it was John’s wages that paid the parties’

day-to-day expenses, which freed up Christian’s nonmarital funds to make the investment.

       The circuit court was not free to disregard section 9-12-315. It is black-letter law that

judicial discretion means:

       [D]iscretion bounded by rules and principles of law, and not arbitrary, capricious, or
       unrestrained. It is not the indulgence of judicial whim, but the exercise of judicial
       judgment, based on facts and guided by law or the equitable decision or what is just
       and proper under the circumstances. It is legal discretion to be exercised in discerning
       the course prescribed by law and is not to give effect to the will of the judge, but to
       that of the law. . . A liberty or privilege to decide what is fair and equitable under the
       peculiar circumstances of the particular case, guided by the spirit and principles of the
       law.

Black’s Law Dictionary 323 (6th ed. 1990). The circuit court was bound in its exercise of

judicial discretion to follow section 9-12-315. It clearly erred in failing to do so.

       The circuit court also took up disputes between the parties concerning John’s failure

to tender his portion of the deficiency resulting from the sale of the marital residence and

Christian’s failure to pay alimony. The circuit court erred in deciding these issues as well.

The circuit court acted wholly without authority in allowing Christian to deposit the alimony

payments that she has withheld from John—nearly a quarter of a million dollars at the time

the order was entered—while concomitantly requiring John to pay the deficiency resulting

from the sale of the marital home. Release of those funds should be ordered forthwith.

       I dissent.

       Special Justices AMY GRIMES and JODI L. STROTHER join.

                                              17
                                     Cite as 2014 Ark. 543

       AMY GRIMES, Special Justice, dissents. I join in Justice Hart’s dissent and agree

that the court failed to properly analyze the nine factors set forth in A.C.A. section 9-12-

315(a)(1)(A) in light of the facts. In failing to do so, the court erred in the property division

in this matter. However, I write separately to express additional thoughts regarding the

court’s grant of Christy’s motion to deposit alimony owed to John in the registry of the court.

       In considering this matter, this court was asked to take judicial notice of Farrell v. Farrell

2014 Ark. App. 601 (2014). In that case, the Court of Appeals discussed its uncertainty about

the nature of ordered alimony. The court questioned whether the payment of the alimony

was payment of the wife’s share of marital property or instead, payment of alimony to equalize

an unequal distribution of the marital estate, Id. at 5. The court further noted that in

determining the nature of alimony, one must look to the circumstances surrounding the

award, Id.; see also Snyder v. Snyder, 13 Ark. App. 311, 683 S.W.2d 63(1985).

       In the matter currently before this court, a review of the circumstances surrounding

the award of alimony is clear. The award, here, is most certainly intended to equalize the

very unequal distribution of marital property, including the TRM stock in favor of Christy.

There is no question that John has been unable to pay the ordered deficiency judgment from

the sale of the Edgehill property. The granting of Christy’s motion would appear to be the

result of some frustration on the part of the lower court for John’s failure to pay his portion

of the deficiency judgment. That said, it should be noted that despite Christy’s much better

financial position, she too has failed to keep current with ordered payments—the payment of

alimony to John. The lower court denied Christy’s motion for a “set off right” and that


                                                18
                                    Cite as 2014 Ark. 543

denial was not appealed. Therefore, I question the need to deposit these dollars in the court’s

registry. If Christy has no set off right, then the deposit of the alimony with the court appears

to merely be a mechanism for keeping monies from John. John was given some property as

part of the distribution of marital property. Clearly, he was not given the value that Christy

received in light of the ongoing nature of possible monetary distributions from the TRM

stock. Since I feel that the alimony in this matter was intended to equalize the unequal

division of marital property, including the TRM stock, it is my opinion that the court did

indeed abuse its discretion in granting Christy’s motion. Christy should not have been

allowed to deposit the unpaid alimony dollars in the court’s registry. The circuit court in

considering Christy’s motion, should have considered the reason for the award of alimony to

John. Its failure to consider such reasons and to allow the unpaid alimony to continue to be

withheld from John further compounds the lower court’s failure to make equitable decisions

regarding the division of marital property in this matter. Indeed, these monies should be

ordered tendered to John forthwith.

       Special Justice JODI L. STROTHER joins.

       Timothy O. Dudley; and Samuel A. Perroni, for appellant.

       Cullen & Co., PLLC, by: Tim Cullen; and Shemin Law Firm, PLLC, by: Kenneth R.

Shemin, for appellee.




                                               19